 

Exhibit 10.2

 

TOWER INTERNATIONAL, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (the “Agreement” or “Award
Agreement”), dated as of the “Award Date” set forth in the attached Exhibit A,
is entered into between Tower International, Inc., a Delaware corporation (the
“Company”), and the individual named in Exhibit A hereto (the “Awardee”). For
purposes of this Agreement, the information referenced in Exhibit A shall be as
provided to the Awardee electronically via the website made accessible to the
Awardee to review the terms and conditions of this Award as set forth herein.

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company desires to award
the Awardee restricted stock units pursuant to the Tower International, Inc.
2010 Equity Incentive Plan (the “Plan”);

 

NOW, THEREFORE, the following provisions apply to this Award:

 

1.          Award. The Company hereby awards the Awardee the number of
Restricted Stock Units (each an “RSU” and collectively the “RSUs”) set forth in
Exhibit A. Such RSUs shall be subject to the terms and conditions set forth in
this Agreement and the provisions of the Plan, the terms of which are
incorporated herein by reference. Capitalized terms used but not otherwise
defined herein shall have the meanings as set forth in the Plan.

 

2.          Vesting. Except as otherwise provided in this Agreement, the RSUs
shall vest in accordance with the vesting schedule set forth in Exhibit A,
provided that the Awardee remains in the “Continuous Service” (as defined below)
of the Company or any of its Subsidiaries through the applicable vesting date.

 

“Continuous Service” means the absence of any interruption or termination of
service as an employee, director, consultant, advisor or other individual
service provider; provided, however, that periods of absence to the extent
permitted by Company policies due to vacations, holidays, sick days, short term
disability and other approved absences, will not be considered to be an
interruption or termination of service hereunder. Changes in status between
service as an employee, director, consultant, advisor or other individual
service provider to the Company or any of its Subsidiaries will not constitute
an interruption of service.

 

Notwithstanding the foregoing vesting schedule, all of the RSUs awarded
hereunder shall become immediately vested in the event that (i) the Awardee’s
Continuous Service with the Company and/or its Subsidiaries terminates due to
the Awardee’s death or Disability, or (ii) a Change in Control occurs while the
Awardee is in the Continuous Service of the Company or any of its Subsidiaries.

 

 

 

 

For each RSU that becomes vested in accordance with this Agreement, the Company
shall issue and deliver to Awardee, on or within ten (10) business days after
becoming vested, one share of the Company’s common stock, par value $.01 per
share (the “Common Stock”). Except as provided above, in the event that the
Awardee ceases to be in the Continuous Service of the Company or any of its
Subsidiaries, any RSUs that have not vested as of the date of such cessation of
service shall be forfeited.

 

3.          Dividend Equivalent Units. If and to the extent that the Company
pays a cash dividend with respect to the Common Stock, Awardee shall be credited
with an additional number of RSUs (“Dividend Equivalent Units”), including a
fractional Dividend Equivalent Unit if applicable, equal to (i) the amount of
such dividends as would have been paid with respect to Awardee’s outstanding
RSUs on the record date of such dividend (the “record date”) had each such
outstanding RSU been an outstanding share of Common Stock on such record date,
divided by (ii) the closing price of a share of Common Stock on such record
date. Dividend Equivalent Units shall be subject to the same vesting terms and
conditions as the RSUs to which they relate.

 

4.          No Rights as Stockholder. The Awardee shall not be entitled to any
of the rights of a stockholder with respect to any share of Common Stock that
may be acquired following vesting of an RSU unless and until such share of
Common Stock is issued and delivered to the Awardee. Without limitation of the
foregoing, the Awardee shall not have the right to vote any share of Common
Stock to which an RSU relates and shall not be entitled to receive any dividend
attributable to such share of Common Stock for any period priot to the issuance
and delivery of such share to Awardee (but Awardee shall have dividend
equivalent rights as provided in Section 3 above).

 

5.          Transfer Restrictions. Neither this Agreement nor the RSUs may be
sold, assigned, pledged or otherwise transferred or encumbered without the prior
written consent of the Committee.

 

6.          Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation hereunder to issue or deliver
certificates evidencing shares of Common Stock shall be subject to the terms of
all applicable laws, rules and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

7.          Withholding Taxes. The Awardee shall pay to the Company, or make
provision satisfactory to the Company for payment of, the minimum statutory
amount required to satisfy all federal, state and local income tax withholding
requirements and the Awardee’s share of applicable employment withholding taxes
in connection with the issuance and deliverance of shares of Common Stock
following vesting of RSUs, in any manner permitted by the Plan. No shares of
Common Stock shall be issued with respect to RSUs unless and until satisfactory
arrangements acceptable to the Company have been made by the Awardee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to the RSUs.

 

-2-

 

 

8.          Investment Purpose. Any and all shares of Common Stock acquired by
the Awardee under this Agreement will be acquired for investment for the
Awardee’s own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such shares of Common Stock within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”). The Awardee shall not sell, transfer or
otherwise dispose of such shares unless they are either (1) registered under the
Securties Act and all applicable state securities laws, or (2) exempt from such
registration in the opinion of Company counsel.

 

9.          Securities Law Restrictions. Regardless of whether the offering and
sale of shares of Common Stock issuable to Awardee pursuant to this Agreement
and the Plan have been registered under the Securities Act, or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of such shares of Common Stock (including the placement of appropriate legends
on stock certificates or the imposition of stop-transfer instructions) if, in
the judgment of the Company, such restrictions are necessary in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law.

 

10.         Lock-Up Agreement. The Awardee, in the event that any shares of
Common Stock which become deliverable to Awardee with respect to RSUs at a time
during which any directors or officers of the Company have agreed with one or
more underwriters not to sell securities of the Company, shall enter into an
agreement, in form and substance satisfactory to the Company, pursuant to which
the Awardee shall agree to restrictions on transferability of the shares of such
Common Stock comparable to the restrictions agreed upon by such directors or
officers of the Company.

 

11.         Awardee Obligations. The Awardee should review this Agreement with
his or her own tax advisors to understand the federal, state, local and foreign
tax consequences of the transactions contemplated by this Agreement. The Awardee
will rely solely on such advisors and not on any statements or representations
of the Company or any of its agents, if any, made to the Awardee. The Awardee
(and not the Company) shall be responsible for the Awardee’s own tax liability
arising as a result of the transactions contemplated by this Agreement.

 

12.         Employment. Nothing in this Agreement or the Plan confers on the
Awardee any right to continue an employment, service or consulting relationship
with the Company, nor shall it affect in any way the Awardee’s right or the
Company’s right to terminate the Awardee’s employment, service, or consulting
relationship at any time, with or without cause. The Company would not have
granted this Award to the Awardee without this provision.

 

13.         Notices. Notices or communications to be made hereunder shall be in
writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Awardee at his or her address contained in the
records of the Company. Alternatively, notices and other communications may be
provided in the form and manner of such electronic means as the Company may
permit.

 

-3-

 

 

14.         Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire Agreement
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Awardee with respect to
the subject matter hereof, and except as provided in the Plan or in this
Agreement, may not be modified adversely to the Awardee’s interest except by
means of a writing signed by the Company and the Awardee. In the event of any
conflict between this Award Agreement and the Plan, the Plan shall be
controlling. This Award Agreement shall be construed under the laws of the State
of Delaware, without regard to conflict of laws principles.

 

15.         Opportunity for Review. The RSUs are granted under and governed by
the terms and conditions of the Plan and this Award Agreement. The Awardee is
responsible for reviewing and understanding the Plan and this Award Agreement in
their entirety, and for obtaining the advice of counsel (if desired). The
Awardee will be deemed to have automatically accepted the Award Agreement (and
the terms of the Plan applicable to such Agreement) unless the Awardee
affirmatively rejects the Agreement within 90 days following the Award Date by
such electronic means as the Company may permit. All decisions or
interpretations of the Committee upon any questions relating to the Plan and
this Award Agreement are binding, conclusive and final. The Awardee is
responsible to notify the Company upon any change in Awardee’s residence
address.

 

16.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.

 

17.         Section 409A Compliance. To the extent that this Agreement and the
award of RSUs hereunder are or become subject to the provisions of Section 409A
of the Code, the Company may amend or modify the Award Agreement (or the RSUs
granted under the Award Agreement) as appropriate to maintain compliance with
the provisions of Section 409A of the Code.

 

18.         Recoupment. In the event the Company restates its financial
statements due to material noncompliance with any financial reporting
requirements under applicable securities laws, any payments pursuant to this
Agreement for or in respect of the year that is restated, or the prior three
years, may be recovered to the extent the payments made exceed the amount that
would have been as a result of the restatement. In addition and without
limitation of the foregoing, any amounts paid hereunder shall be subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company or as is otherwise required by applicable law or stock
exchange listing conditions.

 

19.         Acceptance or Rejection of Award Agreement. The Awardee shall be
deemed to have accepted and agreed to the terms and conditions of this Agreement
(and the applicable terms of the Plan) unless the Awardee rejects this Award
Agreement within 90 days of the Award Date by such electronic means as the
Company may permit. If the Awardee rejects the Award Agreement, the award of
RSUs that would otherwise have been made to the Awardee under the Award
Agreement shall be null and void and the RSUs will be cancelled.

 

-4-

 



